Citation Nr: 0639593	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  94-21 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for lobectomy, left lower 
lobe, residuals of bronchiectasis, currently evaluated as 60 
percent disabling. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to June 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, wherein the RO denied the veteran's 
claim for a rating in excess of 30 percent for service-
connected lobectomy, left lower lobe, residuals of 
bronchiectasis, effective May 5, 1993, the date of receipt of 
the appellant's claim for increase.  In a June 2002 
supplemental statement of the case, the RO assigned a 60 
percent disabling rating to the service-connected lobectomy 
disability, effective May 5, 1993.  However, the veteran is 
presumed to be seeking the maximum possible evaluation.  See 
AB v. Brown, 
6 Vet. App. 35 (1993) (While a claimant is presumed to be 
seeking the maximum benefit available under law, the claimant 
can choose to limit the claim to a lesser benefit).  

In December 2000, the veteran testified before the 
undersigned Veterans Law Judge at the Los Angeles, 
California, RO.  A copy of the hearing transcript has been 
associated with the claims files.  

In March 2003, the Board undertook additional development of 
this case pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2)(2002).  That regulation was invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans V. Principi, 327 F.3d. 1339 
(Fed.Cir. 2003).  Thereafter, in August 2003, the Board 
remanded the veteran's claim to the RO for additional 
development.  The requested development has been completed 
and the case has returned to the Board for appellate review. 

By a May 2005 rating action, the RO granted service 
connection for scar, residual, status-post thoractomy, and 
assigned an initial noncompensable evaluation.  That same 
month, the RO received the veteran's notice of disagreement 
with the initial noncompensable evaluation assigned to the 
service-connected status-post thoractomy scar (see, VA Form 
21-4138, Statement in Support of Claim, received by the RO in 
May 2005).  In March 2006, the RO issued a statement of the 
case addressing the issue of entitlement to an initial 
compensable evaluation for service-connected residual, 
status-post thoractomy scar.  The veteran has not submitted a 
substantive appeal (Form 9) regarding the aforementioned 
issue, and the RO has not certified the issue as being on 
appeal.  This issue will not be addressed by the Board.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2006). 


FINDING OF FACT

The veterans maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption with respiratory limitation 
consisting of shortness of breath.


CONCLUSION OF LAW

The criteria for a 100 percent rating for lobectomy, left 
lower lobe, residuals of bronchiectasis, are met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.97, Diagnostic Code 6816; 38 C.F.R. § 4.97, 
Diagnostic Code 6844 (1996, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

II.  Pertinent Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2006).

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history. 38 C.F.R. § 4.1.  Nevertheless, the present 
level of disability is of primary concern, and the most 
recent evidence is given precedence over past examinations.  
Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran asserts that an increased evaluation of 100 
percent is warranted for his service-connected lobectomy, 
left lower lobe, residuals of bronchiectasis.  At the outset, 
the Board observes that the 60 percent rating assigned to the 
disability at issue has been established effective from May 
4, 1993.

During the course of this appeal, regulatory changes amended 
VA's Schedule of Ratings for the respiratory system.  See 
Schedule for Rating Disabilities; Respiratory System, 61 Fed. 
Reg. 46,720-46,731 (September 5, 1996) (codified at 38 C.F.R. 
§ 4.97, Diagnostic Codes 6502-6847).  This amendment was 
effective October 7, 1996.  In Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the United States Court of Appeals for 
Veterans Claims (Court) held that, where a law or regulation 
changes during the pendency of a claim or appeal, the Board 
must apply the version of the law that is more favorable to 
the claimant. 

In VAOPGCPREC 7-2003 (Nov. 19, 2003), the VA General Counsel 
held that the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), expressly overruled the Court's holding in 
Karnas to the extent that decision allowed the retroactive 
application of a statute or regulation, where the statute or 
regulation did not expressly provide for retroactive 
application.  The Federal Circuit's decisions leading up to 
the decision in Kuzma clearly show that it was the intent of 
the Federal Circuit to overrule the holding in Karnas to the 
extent it suggested that a new statute or regulation could 
have application prior to its effective date.  Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also Bernklau 
v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  These changes 
are applicable to the veteran's current claim.  

Parenthetically, the Board observes that VA amended the 
ratings schedule for respiratory and cardiovascular 
conditions for claims received on or after October 6, 2006.  
See, Schedule for Rating Disabilities; Respiratory and 
Cardiovascular Systems, 71 Fed. Reg. 52458-52460 (October 6, 
2006) (codified at 
38 C.F.R. § 4.96, Diagnostic Codes 6600, 6603, 6604, 6825-
6833, and 6840-6845).  As the RO received the veteran's 
increased evaluation claim on May 4, 1993, these changes are 
not for application in the instant appeal. 

III.  Analysis

Under the regulatory scheme prior to October 6, 1996, 
Diagnostic Code 6816 provided 30 and 50 percent disability 
ratings for unilateral and bilateral lobectomy, respectively.  
See 38 C.F.R. 4.97, Diagnostic Code 6816 (1996).  

The service medical record, dated in October 1962, reflect 
that the veteran underwent a left lower lobe basilar 
segmentectomy.  The application of the provisions of the old 
regulations to the facts of this appeal was thus a very 
simple exercise.  Because only one lobe had been removed, a 
rating higher than 30 percent is not warranted under the 
previous criteria.  38 C.F.R. § 4.97, Diagnostic Code 6816 
(1996).

The RO provided the 60 percent evaluation under Diagnostic 
Code 6844, effective from the date of claim, May 4, 1993, 
although that regulation did not come into existence until 
the regulatory changes, effective October 7, 1996.

With regards to the new criteria, the amended regulations in 
38 C.F.R. § 4.97 established a Schedule for Rating 
Disabilities; Respiratory System, 61 Fed. Reg. at 46,722.  
The amended formula removed such subjective descriptors as 
mild, moderate, and severe, where ambiguous, and provided 
rating criteria based, at least in part, on the results of 
pulmonary function tests.  Id.  

Diagnostic Code 6816 for lobectomy was deleted and the 
amended criteria evaluate all pulmonary post-surgical 
residuals under Diagnostic Code 6844 for post-surgical 
residuals according to the severity of restrictive lung 
disease based on the objective findings of pulmonary function 
tests (PFTs), rather than according to the extent of the 
service-connected surgery. Schedule for Rating Disabilities; 
Respiratory System, 61 Fed. Reg. at 46,726.  The results of 
the pulmonary functions tests used in assigning a disability 
rating are those after bronchodilatation.  Schedule for 
Rating Disabilities; Respiratory System, 61 Fed. Reg. at 
46,723.  These results represent the best possible 
functioning of an individual and are the figures used as the 
standard basis of comparison of pulmonary function.  Id.

Under the General Rating Formula for Restrictive Lung Disease 
(Diagnostic Codes 6840 through 6845), a 60 percent rating is 
prescribed for FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit). Id.  A 100 percent 
rating is prescribed for FEV-1 of less than 40 percent of 
predicted value, or; FEV-1/FVC of less than 40 percent 
predicted, or; DLCO (SB) of less than 40 percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  Id.

Although a June 2003 VA pulmonary function test revealed 
post-bronchodilator FEV-1 of 37.8 percent predicted--a result 
which would yield the veteran a 100 percent rating under the 
revised criteria, the examiner specifically concluded that 
pre and post-bronchodilator spirometry were of suboptimal 
quality due to the veteran's inconsistent effort; FEV-1 and 
FVC results were at least equal to the recorded values.  As 
noted previously, the present level of disability is of 
primary concern.  Francisco, supra.

The most recent, and hence most probative, pulmonary 
functioning testing was performed on VA examination in March 
2006.  That examination yielded post-bronchodilator FEV-1 and 
FEV-1/FVC of 58 and 81.13 percent predicted, respectively, 
results which do not meet or approximate the criteria for an 
evaluation in excess of 60 percent.  

In addition, upon testing by VA in August 2004, the veteran's 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) testing was described as 
normal, and specifically reported as 92 percent of predicted.  
At that time, the examiner noted that there had been no 
significant change in the veteran's FEV-1 and FVC upon 
comparison to testing in June 2003.  The current FEV-1 was 
55.3 percent of predicted, while FEV-1/FVC was 83 percent of 
predicted.

Moreover, cardiac or respiratory limitations, and cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), episodes of acute respiratory failure, or a 
need for outpatient oxygen therapy, are not currently 
demonstrated.  

Treatment records and the history reported by the veteran 
mention no respiratory failure or need for oxygen therapy.  
In August 2004, the veteran's oxygen diffusion was 95 
percent.  An X-ray examination in conjunction with the 2006 
examination showed no reported ventricular hypertrophy.  An 
EKG performed for a VA cardiac evaluation in October 2004, 
showed normal sinus rhythm, and no reported heart failure.  
The VA treatment records document coronary hypertension, but 
do not show pulmonary hypertension or heart failure.  

The October 2004 cardiac evaluation included an exercise 
stress test.  The test showed that the veteran achieved only 
2.6 METs, and was terminated due to shortness of breath.  He 
was found to have extremely poor exercise tolerance, but no 
ischemia.  A MET represents an oxygen uptake of 3.5 
millimeters per kilogram of body weight per minute.  
38 C.F.R. § 4.104, Note 2 (2006).  Using this formula, 2.6 
METs is equivalent to 9.1 ml/kg/oxygen consumption.  

This result meets the criteria for a 100 percent evaluation.  
There are no contrary findings, and no opinions dissociating 
the finding from the service connected pulmonary disability.  
The 2006 examination was conducted without benefit of the 
claims folder, and did not report oxygen consumption.

For these reasons, the Board finds that the evidence is in 
favor of the grant of a 100 percent rating for the service 
connected pulmonary disability.


ORDER

A 100 percent rating for lobectomy, left lower lobe, 
residuals of bronchiectasis is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


